Citation Nr: 1700663	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifesting as vertigo, to include benign paroxysmal positional vertigo (BPPV), and to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or medications used to treat service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1990 to October 1993.  Among other awards, the Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a December 2015 rating decision, the Veteran was granted service connection for tinnitus, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that she is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing.  A transcript of this hearing is of record.

In April 2015, the Board, in pertinent part, remanded the issues on appeal to schedule a hearing before a Veterans Law Judge.  In December 2015, the Board remanded the issues on appeal for additional development.  As discussed below, there has not been substantial compliance with the December 2015 remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2015, the Board remanded the issues on appeal for additional development, including obtaining new VA examinations by an otolaryngologist regarding the Veteran's claimed bilateral hearing loss and disability manifesting as vertigo.  In particular, the Board instructed that the VA examiner determine whether the Veteran had hearing loss, and if so, whether such hearing loss was etiologically related to her established in-service noise exposure.  Additionally, the Board instructed that the VA examiner determine whether the Veteran had a diagnosis for a disability manifesting as vertigo, and if so, whether such diagnosis was etiologically related to service, or was caused or aggravated by her service-connected PTSD or medications used to treat her service-connected disabilities.  For several reasons, the Board finds that another remand is required.  

The Board finds that the AOJ did not comply with the Board's remand directives.  In February 2016, the Veteran underwent a VA examination for an ear condition and an audiological examination, however, neither was performed by an otolaryngologist as directed.  Rather, the examination for an ear condition was performed by a physical medicine and rehabilitation specialist and the audiology examination was performed by an audiologist.  As the AOJ did not arrange for the VA examinations to be performed by an otolaryngologist as directed, a remand is required to afford the Veteran new VA examinations by the requested specialist.  

Moreover, the Board finds that the February 2016 VA examiner's opinion for the Veteran's ear condition was inadequate.  The examiner diagnosed the Veteran with Meniere's syndrome or endolymphatic hydrops.  In opining that the Veteran's diagnosed inner ear disability was less likely than not incurred in or caused by service, the examiner relied on the lack of a specific inner ear disability mentioned in the Veteran's medical records.  However, in a May 1993 service treatment record, the Veteran was diagnosed with right otitis externa, and in an April 2010 VA Physician Assistant Note, the Veteran was diagnosed with otitis serous.  This opinion that was based, in part, that there was no specific inner ear disability in the Veteran's medical records was based on an inaccurate factual premise.  

Furthermore, noting that the Veteran had a reported history of tinnitus with occasional decreased hearing and vertigo with staggering, the examiner concluded that there was no connection to service due to the lack of documentation in regards to an ear disability during service.  This finding disregards that the Veteran has been service-connected for tinnitus and that tinnitus is considered a symptom of Meniere's syndrome.  Overall, the Board finds that the February 2016 VA examiner's opinion did not accurately take into consideration the Veteran's complete medical history and thus the rationale for the underlying opinion is inadequate.  

Additionally, the Board, in its December 2015 remand, requested that the VA examiner address whether the Veteran's service-connected PTSD or medications used to treat her service-connected PTSD and fibromyalgia caused or aggravated her disability manifesting as vertigo.  While the examiner found no association between her service-connected PTSD and her diagnosed Meniere's syndrome, the examiner did not specifically discuss whether her medications used to treat her service-connected disabilities had caused or aggravated her inner ear disability.  As this was a specific directive of the December 2015 remand, the Board finds that this is another instance of non-compliance warranting another remand.  

For different reasons, the February 2016 VA audiological examination is also inadequate.  The Board requested that the VA examiner determine whether the Veteran had hearing loss based on her Board hearing testimony that her symptoms had worsened since her last VA examination, which had found normal hearing bilaterally.  At her February 2016 VA examination, the VA examiner found that the Veteran's responses to pure tone testing and speech reception thresholds were inconsistent.  The examiner also found that the speech discrimination responses were inconsistent with speech reception threshold responses and the Veteran's conversational ability.  Therefore, due to these inconsistencies, the VA examiner concluded that no diagnosis could be provided.  On remand, a new VA examination is required to determine whether the Veteran has a current hearing loss disability.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran's hearing loss and disability manifesting as vertigo that are not currently of record.  

2.  Schedule the Veteran for an examination with an otolaryngologist for a thorough examination and report.  The examiner is also asked to conduct an audiogram.  The claims file should be made available to examiner for review.  

a.  Hearing loss:  The examiner is asked whether the Veteran has hearing loss, and if so, whether it is at least as likely as not (50 percent or greater probability) related to traumatic noise exposure during service.  The examiner is asked to provide the opinion on etiology regardless of whether her hearing loss is currently disabling for VA purposes.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service.  She has testified to significant noise exposure that the Board has found credible.

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

i. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

ii. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

iii. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

iv. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

b.  Inner ear/vertigo:  The examiner is asked to conduct a complete examination to determine whether the Veteran has BPPV, Meniere's syndrome, or any other diagnosis manifesting with vertigo.  The Board notes that her service treatment records show a few complaints of dizziness throughout her service, for example in August 1991 and May 1993, and a diagnosis of right otitis externa in May 1993.  Her VA treatment records show that she was diagnosed with otitis serous in April 2010.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that the disability manifesting as vertigo is related to service.

The Veteran has presented alternative theories for the cause of her vertigo, including that it is a psychosomatic symptom related to her PTSD.  The examiner is asked to comment on this possibility, indicating whether it is as likely as not that a disability manifesting with vertigo is caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by her PTSD.  If consultation is necessary, please indicate the specialty that should provide comment.

She also asserts that her vertigo is caused by medications she takes for her service-connected PTSD and fibromyalgia.  The examiner is asked whether it is at least as likely as not that these medications have caused or aggravated a disability manifesting as vertigo.

All opinions must be accompanied by explanatory rationale, including citations to evidence in the record and/or medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits on appeal remain denied, in whole or in part, furnish the Veteran and her representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




